    Case: 1:20-cv-02346 Document #: 30 Filed: 02/11/21 Page 1 of 2 PageID #:224




                         IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

SAMI-SYSTEMATIC ANALYSIS           )
MANAGEMENT INC,                    )
                                   )                Case No. 1:20-cv-02346
          Plaintiff,               )
v.                                 )                Hon. Charles R. Norgle, Sr
                                   )
OMNIVERE ACQUISITIONS, LLC et al., )
                                   )
          Defendants.              )

                         MOTION TO WITHDRAW AS COUNSEL

       NOW COMES the undersigned attorney, Keith M. St. Aubin, of the law firm of Duane

Morris LLP, counsel for Defendants, Omnivere Acquisitions, LLC and Driven, Inc., and hereby

files this Motion to Withdraw as Counsel pursuant to Local Rule 83.17. The above-named

Defendants are currently represented by counsel in this action by, among others, attorney

Michael J. Schrier of Husch Blackwell LLP and Defendant will, therefore, suffer no prejudice

from the granting of this motion. The undersigned thus requests that this motion be granted, that

he and Duane Morris LLP no longer be listed as counsel of record, and that the Clerk of the

Court remove the below email address (and the email addresses associated with the undersigned)

from its ECF notice for this action.


Dated: February 11, 2021                            Respectfully submitted,


                                                    /s/ Keith M. St. Aubin
                                                    Keith M. St. Aubin
                                                    DUANE MORRIS LLP
                                                    190 S. LaSalle Street, Suite 3700
                                                    Chicago, IL 60603
                                                    (312) 499-6700
                                                    Email: kstaubin@duanemorris.com
                                                    Counsel for Defendants Omnivere
                                                    Acquisitions, LLC and Driven, Inc.
    Case: 1:20-cv-02346 Document #: 30 Filed: 02/11/21 Page 2 of 2 PageID #:225




                                CERTIFICATE OF SERVICE

        I hereby certify that on February 11, 2021, a true and correct copy of the foregoing
Motion to Withdraw as Counsel was filed electronically in the ECF system. Notice of this filing
will be sent to the parties of record by operation of the Court’s electronic filing system. Parties
may access this filing through the Court’s system.



                                                     /s/ Keith M. St. Aubin
                                                     Keith M. St. Aubin




                                                 2
